uw

19SL-CC05387

IN THE CIRCUIT COURT OF THE COUNTY OF ST, LOUIS
STATE OF MISSOURI

CRYSTAL RAY MILTON,

V.

Plaintiff,

COLONEL JON M. BELMAR,

Serve:

in his official capacity as
final policymaker only,

Chief Jon Belmar

St. Louis County Police
Division of Patrol

7900 Forsyth Blvd, Room B148
St. Louis, MO 63105

OFFICER JOHN WOLF,

Serve:

for her Petition for Damages under 42 U.S.C, § 1983:

1.

in his individual capacity only,

Officer John Wolf,

St. Louis County Police
Division of Patrol

7900 Forsyth Blvd, Room B148
St. Louis, MO 63105

Defendant.

Ne Ne Ne ee Ne ee ee ee ee ee ee ee ee ee es

Cause No.:

Division:

JURY TRIAL DEMANDED

PETITION FOR DAMAGES UNDER 42 US.C. 1983
EXCESSIVE FORCE, FAILURE TO TRAIN

Plaintiff Crystal Ray Milton, by counsel W. Bevis Schock and Hugh A. Eastwood, states

Crystal Milton was asleep under a grill cover within the “three-season room” of an
uninhabited house. County Officer John Wolf, his K-9 “Kelso”, and other officers
searched the rest of the house. Without shouting a warning, they opened a door into, and
entered, the three-season room. Kelso ran to Milton. Milton awoke to the dog biting her

face. Milton wedged her arm into the dog’s mouth, and the dog bit and fractured her

~

Wd 7b:Z0 - 6LOZ ‘LZ JeqWeAON - AjunoZD sino] Is - pally Ajjeqtuonoe/y

 
hand, The County failed to train officers to issue warnings before entering an enclosed
area where a suspect might be.
PARTIES
Plaintiff Crystal Ray Milton is an individual residing in the State of Missouri.
Defendant Officer John Wolf (DSN 4066) is a licensed police officer of St. Louis
County. Milton sues Officer Wolf in his individual capacity only.
Defendant Colonel Jon M. Belmar is the Chief of Police for the St. Louis County Police.
Milton sues Chief Belmar only in his official capacity as final policymaker.
St. Louis County is a properly formed and functioning charter county in the State of
Missouri.
JURISDICTION
Milton brings this civil rights action pursuant to 42 U.S.C. §1983 and §1988 and the
Fourth and Fourteenth Amendments to the United States Constitution.
This Court has concurrent jurisdiction with federal district courts over federal civil rights
claims.!
VENUE
The events complained of occurred in St. Louis County, Missouri.
COLOR OF STATE LAW
At all relevant times Officer Wolf acted under color of state law. Particularly, at all
relevant times Officer Wolf acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Missouri, and its political

subdivisions.

 

| See Felder v. Casey, 487 U.S. 131, 139 (1988).

2

Nd 71:20 - GLOZ ‘}Z Jequuenon - Ajuno| sino Ig - pails Aypediuosoa/y
10.

11.

12.

13,

14,

15.

16.

17.

18.

19,

JURY DEMAND
Plaintiff demands jury trial.
FACTS
On the wet and cold evening of March 23, 2019, Milton entered the rear, screened-in
three-season room of a house in unincorporated south St. Louis County.
The house was for sale and was uninhabited, empty of both people and furnishings.
The house faces east, and the three-season room where Milton was located is at the rear
of the dwelling, west side of the house, toward the southern end of a raised deck area.
Milton found a BBQ grill cover.
Milton covered herself with the grill cover and lay down along the north low wall of the
three-season room.
Milton went to sleep.
The police report states at p. 9 of 22 that through a private security camera system the
police had been alerted to the fact that an unauthorized person was trespassing at the
house.
Officer Wolf, his K-9, “Kelso”, and other officers responded to the house.
Officer Wolf stated in the police report, p. 11 of 22, that he looked into the three-season
room from the north side and saw:
a. A nylon tool bag, unzipped, in which he could “plainly see that the bag contained
various tools”,
b. On the floor of the screened in three-season room a silver metal pry bar and debris

from an attempted entry,

Wd PLZO - LOZ ‘LZ JequsAON - AJUNOD sino7 is - pally Ayeqtuc4oS/3

 
20,

21.

22.

23,

24,

25,

26,

27.

28,

29.

30.

C. A window screen which had been popped out and was leaning against the wall of
the house itself, and —

d. Wet shoe prints.

The police report states at p. 10 of 22 that there were no lights on in the house.

The police report states at p. 12 of 22, in reference to the three-season room, “Due to the

darkness, nothing could be observed in that area.”

The three-season room was dark without any illumination such as artificial light.

There were no lights on in the three-season room, as stated in the police report at p. 10 of

22 where the report describes “low light” in the area of the three-season room, by which

the report on inference means ambient illumination from street lights.

It would have been objectively impossible for Officer Wolf to have seen any object in the

three-season room.

Due to her position sleeping up against the wall on the room’s floor, Officer Wolf would

not have had a view of Milton’s location.

Officer Wolf, Kelso, and other officers, went around to the front door.

Officer Wolf, Kelso, and other officers, entered and searched interior rooms within the

house.

They found no one.

Officer Tripp, who was part of the search party, opened a door and entered the screened-

in three-season room.

At least Officer Tripp, by the report’s admission at p. 13 of 22, just walked out onto the

three-season room without tactical protection.

a

Wd 71:20 - 6LOZ ‘LZ JOQUI@AON - AjUNOD sino7 is - pally Aljeotuodqoe|3

 
31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

The police report at p 13 of 22 asserts that Officer Tripp “became startled” by what he
thought was a person under the grill cover and shouted “Police, show me your hands,”
and received no response.

Officer Tripp made no such statement because if he had Milton would have awakened.
The report states at p. 13 of 22 that Officer Tripp went back inside the house.

Officer Wolf and the dog exited the back door of the house and entered the screened-in
three-season room.

On inference, Officer Wolf, the dog, and Officer Tripp, just walked out onto the three-
season room as a group without tactical protection, and Officer Tripp never came out
alone at the beginning.

The police report at p 14 of 22 claims Officer Wolf did shout a warning.

If Officer Wolf had issued such a warning before entering the three-season room, then
Milton would have awakened.

Since Officer Wolf and his fellow officers had found no one in the rest of the house, and
were searching based on a report of a trespasser, then Officer Wolf had objectively
reasonable suspicion that someone was in the three-season room.

While Milton denies that Officer Wolf saw a bag and individual items in the three-season
room, even if he had seen such items, then a reasonable officer would have made the
inference that a person was in the three-season room. |

As Officer Wolf entered the three-season room, a reasonable officer in his position would
have had an objective belief that it was possible someone was present within the

screened-in three-season room.

Wd 71:20 - 6L0Z ‘bZ JequuanoN - AjuNod sino 3S - Palla Ajeoiuo.noe|3

 
41,

42.

43,

44,

45,

46.

47.

48.

49,

50.

51.

52.

53.

54.

55.

As Officer Wolf entered the three-season room with Kelso still performing a search, he
had an absolute duty under law and under St. Louis County Police Policies and
Procedures to shout a warning about the K-9.

Officer Wolf did not shout a warning about the K-9.

In failing to shout a warning about the K-9, Officer Wolf was plainly incompetent,
knowingly violated the law, and was reckless.

Officer Wolf was then less than ten feet from where Milton was sleeping.

Warnings are intended to increase the likelihood that a suspect will surrender.

If Officer Wolf had shouted a warning, then Milton would have awakened and
surrendered.

At that time Milton was not resisting arrest in any way.

The police report at p. 14-15 of 22 states that Officer Dumstroff stated that Milton had a
knife and hammer in her hands.

Milton did not have a knife or hammer, or any other weapon of any kind in her hands.
When the officers and Kelso exited the house into the three-season room Milton was
asleep, and therefore Milton was then neither actively hiding from the officers nor
actively resisting or fleeing.

Kelso attacked Milton by biting Milton’s face with his teeth around her cheeks.

Milton awoke because the dog was biting her face.

Milton was afraid for her life because the dog’s bite was near her throat.

At the moment when Kelso bit Milton’s face, Milton was seized.

From the first moment Kelso bit Milton’s face until Kelso released his bite from her face,

Kelso continuously caused severe injuries to Milton’s face.

Wd 71-20 - 6L0Z ‘|Z JOQWAON - AjUNOD SiNo7 1g - Pally Apeoiucjoay
56.

57.

58.

59.

60.

61.

62.

63.

64,

65.

66.

67.

It was dark and even if Milton had had a knife or hammer, the items could not have been
seen by Officer Dumstroff, Officer Tripp, Officer Wolf, or anyone else.

Officer Wolf claims in his police report at p. 15 of 22 that he did not immediately call off
Kelso because Milton had a knife and hammer within her reach.

Milton wedged her arm between Kelso’s jaws and her face.

Kelso then transferred his bite to Milton’s wrist and lower thumb area.

Kelso’s bite caused severe injuries to the flesh of Milton’s arm and hand.

Kelso’s bite fractured Milton’s left first metacarpal, the first bone from the wrist.

Only after the lapse of at least 45 seconds, the amount of time stated in the police report,
although it may have been more, did Officer Wolf call off Kelso.

After Officer Wolf called off Kelso, he handcuffed Milton on the area of her arm where
he could see she had been bitten and where her arm was fractured.

The handcuffing caused intense pain to Milton and, on inference, additional arm injuries.
Officer Wolf did not follow County policy on the deployment of canines, particularly
General Order 15-43 (Police Canine), as revised dated September 16, 2015, because he
Officer Wolf did not follow the policy at Section IV.D.3, in that he did not issue a verbal
warning or announcement before the building search.

Chief Belmar as final policymaker did not adequately train Officer Wolf to issue a
sufficient warning before using a K-9 to search an area of a house where there was
reasonable suspicion that a suspect is located.

Under the circumstances here, whether there was a report of a trespasser and no suspect
had been found elsewhere in the house, Officer Wolf should have shouted a sufficient

warning before Kelso entered the three-season room.

~

Wd 71:20 - 6LOZ ‘LZ JequisaoN - Aung sino] 3s - parl{ Ajpeoiuospely
68.

69.

70.

71.

72.

73.

Chief Belmar’s failure to train for those circumstances was unreasonable,

This failure to train was the moving force for Milton’s damages.

DAMAGES
Milton suffered:
a. Severe injuries to her face,
b. Scarring to both sides of her face,
Cc. Permanent numbness on the left side of her mouth,
d. Bite to wrist and hand,
e, Fracture of left first metacarpal,

f, Lack of strength in left thumb,
g. During the incident fear for her life, and
h. Garden variety emotional distress including terror, stress, fear, anxiety,

humiliation, and embarrassment,
Milton incurred medical bills for the initial injury and the physical therapy, actually paid
and total incurred, which are unknown as of this filing but will be specifically
determinable through discovery.
Milton will have future medical bills for plastic surgery and perhaps repair to her left first
metacarpal.

Permanent Physical Injuries

Based on present knowledge Milton believes the following physical injuries will never
wholly heal and are thus permanent:
a. Scarring to both sides of her face,

b. Numbness on the left side of her mouth,

Nd PL:Z0 - GLOZ ‘LZ J8qUIaAON - Ajunog sino7 1s - pally Ayeotucgse|y
C. Scarring to her left hand, and
d. Lack of strength in her left thumb.
PROXIMATE CAUSE
74, Officer Wolf’s conduct proximately caused Milton’s damages.
75. St. Louis County’s failure to train as stated above caused Milton’s damages.
NO QUALIFIED IMMUNITY FOR OFFICER WOLF

76.  Itis clearly established that a plaintiff's failure to hear a warning creates a triable issue of
fact as to whether the officer properly gave one.”

77. A reasonable jury could infer that no warning was given from the fact that Milton did not
hear a warning,’ and from the fact that the police report is internally contradictory and
therefore false.

78.  Anofficer is required to give an adequate warning before using his police dog in a search

in which the dog is expected to bite and hold.’

 

2 Collins v. Schmidt, 326 F. Supp. 3d 733, 744-45 (D. Minn. 2018).

3 Kruse v. Jackson, No. 05-2123, 2006 WL 375 8204, at *5-6 (D. Minn. Dec. 20, 2006)

4 Szabla v. City of Brooklyn Park, Minnesota, 486 F.3d 385, 392 (8th Cir. en banc 2007), and see
McAllister v. Dean, No. 4:13-CV-2492 CEJ, 2015 WL 4647913, at *8 (E.D. Mo. Aug. 5, 2015):
There exists no per se rule that deployment of a police canine is unreasonable unless preceded by
a warning.” Grady v. Becker, 907 F.Supp.2d 975, 980 (D.Minn.2012) (quoting Kuha v. City of
Minnetonka, 365 F.3d 598, 599 (8th Cir.2013) abrogated on other grounds by Szabla v. City of
Brooklyn Park, 486 F.3d 385 (8th Cir.2007)) (en banc ) (“[T]here may be exceptional cases
where [a canine] warning is not feasible.”). “That said, the general rule is that absent a threat to
his safety, a police officer must warn a suspect before releasing a dog upon him.” Jd. (emphasis
in original). See also Kuha at 598, 599, (a jury could properly find it objectively unreasonable to
use a police dog trained in the bite and hold method without first giving the suspect a warning
and opportunity for peaceful surrender), (The presence or absence of a warning is a critical fact
in virtually every excessive force case involving a police dog.), cited favorably in Musolf v. Ellis,
No. CIV 07-4764 JRT/JJK, 2009 WL 2171005, at *3 (D. Minn. July 17, 2009).

9

Wd ¥L:Z0 - 6LOZ ‘LZ 4equIeAON - AjuNOD sino] Is - Pails Ayeotuojoa13
79.

80.

81.

82.

83.

84,

85.

86.

87.

The conduct of Officer Wolf was not based on only mistaken but objectively reasonable

beliefs and he is not entitled to qualified immunity.°

There was no conflicting information that could not be immediately resolved.®

Officer Wolf’s deployment of Kelso into the three-season room without an adequate

warning was plainly incompetent and/or knowingly violated the law.’

Officer Wolf’s recklessness disqualifies him from invoking the affirmative defense of

qualified immunity.®

Milton’s constitutional rights at issue in her claim for excessive force, for a bite by a

police K-9 absent a warning, were clearly established before the date of the incident.

These particular events are sufficiently similar to other cases that Officer Wolf had notice

that his conduct was unconstitutional, or his conduct was so egregious or obvious that a

prior factually on point decision is unnecessary to make illegality clear.°

St. Louis County, as a government entity, is not entitled to qualified immunity.
ATTORNEY’S FEES AND COSTS - 42 U.S.C. 1988

In pursuit of her federal civil rights claims, Milton is incurring reasonable attorney’s fees

and costs, including taxable and non-taxable costs.!°

Milton seeks her reasonable attorney’s fees and costs under 42 U.S.C. 1988 for the

pursuit of those claims.

COUNT I— AGAINST OFFICER WOLF
FOURTH AMENDMENT - EXCESSIVE FORCE — CANINE BITE

 

5 Dowell v. Lincoln County, 762 F.3d. 770, 777 (8th Cir. 2014).

6 Borgman v. Kedley, 646 F.3d. 518, 522 (8th Cir. 2011).

7 Mullenix v. Luna, 136 S. Ct. 305, 308 (2015).

8 Coggins v. Buonora, 776 F.3d 108, 114 (2d Cir. 2015).

9 Hope v. Pelzer, 536 U.S. 730 (2002) and U.S. v. Lanier, 520 U.S. 259 (1997).
10 49 U.S.C. 1988; Lefemine v. Wideman, 568 U.S. 1 (2012).

10

Wd 71:20 - 6402 ‘}Z Jequiaaon - AjuNOD sino] ig - pails Ayjeoiu0s}98|3
88.

89.

90.

91.

92.

93,

94.

Milton incorporates all prior paragraphs.

Under the totality of the circumstances and as seen from the perspective of a reasonable
officer on the scene, the manner in which Officer Wolf used Kelso was excessive force
under the constitution.

Officer Wolf knew that the injuries posed by a potential bite would be an extremely
severe intrusion on the body of any person present within the three-season room.,!!

At the time Officer Wolf released Kelso within the three-season room:

a. He knew that someone might be on the three-season room,
b. There were no exigent circumstances allowing omission of the safeguard of a
warning,

Under these circumstances the use of a police K-9 without voicing a warning was
excessive force.
The use of excessive force violated Milton’s well established Fourth Amendment
constitutional right to be free of unreasonable force.'*

Punitive Damages

The actions of Officer Wolf were:

a. Malicious or recklessly indifferent to Milton’s constitutional rights, and
b. Taken in the face of a perceived risk that they would violate federal law.
Prayer

WHEREFORE, Plaintiff Crystal Ray Milton prays for judgment for compensatory

damages and for punitive damages under 42 U.S.C. § 1983 against Defendant Officer John Wolf

 

11 Scott v. Harris, 550 U.S. 372, 383 (2007)
12 Graham v. Connor, 490 U.S. 386 (1989).

11

Nd 7L:Z0 - 6LOZ ‘LZ JequisAoN - AjUNOD sino7 is - Pals Ayjeauosjoe|3
for excessive force, for costs including attorney’s fees and taxable and non-taxable costs under
42 U.S.C. § 1988, and for such other relief as the court finds to be just, meet and reasonable.
COUNT II — AGAINST CHIEF JON BELMAR
MONELL - FAILURE TO ADEQUATELY TRAIN
TO SUFFICIENTLY WARN OF K-9

95. Milton incorporates all prior paragraphs.

96. Chief Belmar is the final policymaker for the St. Louis County Police, including training
policies for officer use of K-9s.

97. Officer Wolf was trained on the use of a K-9 to search and seize using a “bite and hold”
technique.

98. Officer Wolf was not adequately trained to issue a sufficient verbal warning before using
a K-9 to search an area of a residence where there was reasonable suspicion that a suspect
may be located.

99. Chief Belmar’s failure to adequately train Officer Wolf was the moving force behind
Milton’s damages.'?

Prayer

 

13 Chew vy, Gates, 27 F.3d 1432, 1445-46 (9th Cir. 1994) (“Finally, as noted earlier, on remand
Chew is not limited to pursuing any single theory underlying our decision that summary
judgment was improper. The district court's grant of summary judgment for the city was based
on the conclusion that Officer Bunch's decision to release Volker was reasonable. However,
municipal liability need not be predicated on an “ynreasonable” action on Officer Bunch's part.
A jury could conceivably decide, for example, that although the officer's on-the-scene decision to
use canine force was reasonable under the circumstances, the city was nevertheless at fault for
providing its officers with dogs trained to bite and seize all concealed suspects regardless of their
efforts to surrender. If the plaintiff could prove at trial that training in less dangerous means of
detection and apprehension was both feasible and effective from a law enforcement standpoint
(and the city's recent adoption of a “find and bark” policy suggests that it may well have been),
then the city's failure so to train its dogs may well have constituted an unreasonable municipal

action regarding the use of force.”).

12

Wd 71:20 - 6L0Z ‘LZ JOQUIaAON - Ajunod sino] is - Paltd Ayjeoiu0s}99|5
Case: 4:20-cv-00003-RLW Doc. #: 2 Filed: 01/02/20 Page: 13 of 13 PagelD #: 44

WHEREFORE, Plaintiff Crystal Ray Milton prays for judgment for compensatory
damages under 42 U.S.C. § 1983 against Defendant Colonel Jon M. Belmar in his official
capacity as final policymaker for Failure to Train, for costs including attorney’s fees and taxable
and non-taxable costs under 42 U.S.C. § 1988, and for such other relief as the court finds to be
just, meet and reasonable.

Respectfully submitted,
Co-Counsel for Plaintiff

/s/ W. Bevis Schock_.
W. Bevis Schock, MBE # 32551
Attorney at Law
7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com
Fax: 314-721-1698
Voice: 314-726-2322

/s/ Hugh A. Eastwood_.
Hugh A. Eastwood, MBE # 62058
Attorney at Law
7911 Forsyth Blvd., Ste. 300
St. Louis, MO 63105
heastwood@eastwoodlawstl.com
Fax 314-863-5335
Voice 314-809-2343

13

Wd 71:20 - 6L0Z ‘LZ JeqUISAON - AjuNOD sino] Is - Pails Aypeoiuospe|y
